
	
		I
		111th CONGRESS
		2d Session
		H. R. 4744
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2010
			Mr. Marchant
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require, as a condition for purchase of a home
		  mortgage loan by Fannie Mae or Freddie Mac, and insurance of a home mortgage
		  loan under the National Housing Act, that the mortgagor be verified under the
		  E-Verify program.
	
	
		1.Short titleThis Act may be cited as the
			 E-Verify Loan Origination Act of
			 2010.
		2.Verification of
			 mortgagor under E-verification program
			(a)Fannie
			 MaeSubsection (b) of section
			 302 of the Federal National Mortgage Association Charter Act (12 U.S.C.
			 1717(b)) is amended by adding at the end the following new paragraph:
				
					(7)(A)Notwithstanding any other provision of law,
				after the date of the enactment of the E-Verify Loan Origination Act of 2010, the
				corporation may not purchase any single-family housing mortgage unless the
				identity and work eligibility of the mortgagor under such mortgage has been
				confirmed by an inquiry under subparagraph (B).
						(B)An inquiry under this subparagraph is
				an inquiry made through the basic pilot program under section 403(a) of the
				Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
				1324a note; commonly referred to as the E-Verify program). Notwithstanding any
				other provision of law, lenders for single-family housing mortgages and the
				corporation may submit such inquiries regarding the identities and work
				eligibility of mortgagors under such mortgages, and may be provided
				confirmations and nonconfirmations pursuant to such inquiries, under such basic
				pilot program.
						(C)For purposes of this paragraph, the
				term single-family housing mortgage means a mortgage that is
				secured by a 1- to 4-family
				residence.
						.
			(b)Freddie
			 MacSubsection (a) of section 305 of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1454(a)) is amended by adding at the end
			 the following new paragraph:
				
					(6)(A)Notwithstanding any other provision of law,
				after the date of the enactment of the E-Verify Loan Origination Act of 2010, the
				Corporation may not purchase any single-family housing mortgage unless the
				identity and work eligibility of the mortgagor under such mortgage has been
				confirmed by an inquiry under subparagraph (B).
						(B)An inquiry under this subparagraph is
				an inquiry made through the basic pilot program under section 403(a) of the
				Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
				1324a note; commonly referred to as the E-Verify program). Notwithstanding any
				other provision of law, lenders for single-family housing mortgages and the
				Corporation may submit such inquiries regarding the identities and work
				eligibility of mortgagors under such mortgages, and may be provided
				confirmations and nonconfirmations pursuant to such inquiries, under such basic
				pilot program.
						(C)For purposes of this paragraph, the
				term single-family housing mortgage means a mortgage that is
				secured by a 1- to 4-family
				residence.
						.
			(c)FHATitle
			 II of the National Housing Act (12 U.S.C. 1707 et seq.) is amended by adding at
			 the end the following new section:
				
					543.E-verification
				requirement for mortgagors
						(a)ProhibitionNotwithstanding any other provision of law,
				after the date of the enactment of the E-Verify Loan Origination Act of 2010, the
				Secretary may not newly insure any single-family housing mortgage unless the
				identity and work eligibility of the mortgagor under such mortgage has been
				confirmed by an inquiry under subsection (b).
						(b)E-Verify
				inquiriesAn inquiry under this subsection is an inquiry made
				through the basic pilot program under section 403(a) of the Illegal Immigration
				Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note; commonly
				referred to as the E-Verify program). Notwithstanding any other provision of
				law, lenders for single-family housing mortgages and the Secretary may submit
				such inquiries regarding the identities and work eligibility of mortgagors
				under such mortgages, and may be provided confirmations and nonconfirmations
				pursuant to such inquiries, under such basic pilot program.
						(c)Single-Family
				housing mortgageFor purposes of this paragraph, the term
				single-family housing mortgage means a mortgage that is secured
				by a 1- to 4-family
				residence.
						.
			
